Case 7:19-mj-02332_ Document 1 Filed on 10/01/19 in TXSD., Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

‘ UNITED STATES DISTRICT COURT |
for the _ OCT ~ i 2019

Southern District of Texas

FRED

    
 

     

ou

David J. Bradley, Clerk

Case No. M-19-2 332 -M

United States of America

Braulio Alberto Silva De La Cruz
YOB: 1980
Mexican States Citizen

Nee ee ee ee ee Se”

 

Defendant(s)
CRIMINAL COMPLAINT

‘I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 30, 2019 - in the county of Hidalgo -in the.
Southern District of Texas ~__, the defendant(s) violated:
Code Section Offense Description -
21U.S.C. § 841 ‘knowingly and intentionally possess with intent to distibute approximately 43.5
21 U.S.C. § 952 kilograms of Cocaine, a Schedule I] substance, and did knowingly and

intentionaly import approximately 43.5 kilograms of Cocaine, a Schedule II
controlled substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

_ . ¥ Continued on the attached sheet.

Complainant signature’

vit  — Victor Garza _, HSI Special Agent

 

Approved by Any L. Gree nbaum | Df NG . Printed name and title

Sworn to before me and signed in my presence.

 

Date: soning  — BY FS an - [DT

Judge's signature

City and-state: McAllen, Texas _. ‘ | U.S. Magistrate Judge Peter Ormsby

 

Printed name and title
Case 7:19-mj-02332 Document1 Filed on 10/01/19 in TXSD Page 2 of 2

| Attachment “A”

On September 30, 2019, Homeland Security Investigations (HSI), McAllen, Texas, was
notified by Customs and Border Protection (CBP) that Braulio Alberto Silva De La Cruz
attempted to enter the United States (U.S.) from Mexico via the Pharr Port of Entry in
Pharr, Texas, as the driver of a red in color semi-tractor displaying Mexican license plates
92AK8J. During primary inspection, Silva De La Cruz appeared anxious to leave and the
Customs and Border Protection Officer (CBPO) noticed the semi-tractor only had one
previous crossing. The CBPO referred the semi-tractor for secondary inspection.

During secondary inspection a CBPO narcotics K-9 alerted to the presence of narcotics in
an auxiliary oil tank behind the sleeper of the semi-tractor. CBP conducted an X-ray
exam of the auxiliary oil tank which revealed a smaller box with packages. Further
inspection of the auxiliary oil tank revealed forty (40) bundles containing a white
powdery substance. The white powdery substance field tested positive for cocaine. The
forty (40) bundles had a total weigh of 43.5 kilograms of cocaine.

HSI McAllen special agents responded to the port of entry to interview Silva De La Cruz
who was advised of his Miranda Warnings which he waived and agreed to answer
questions without an attorney present. Silva De La Cruz stated knew the semi-tractor
was loaded with narcotics and he was being paid $2,000.00 to drive the semi-tractor into
the U.S. for a subject in Mexico. Silva De La Cruz said he does not know what is in the
semi-tractor, only that it contains some type of narcotics.
